C. Johnson, J.
¶45 (dissenting) — The lead opinion vitiates the warrant requirement for arrests that occur within a suspect’s home. By allowing an attenuation exception to the exclusionary rule under the facts of this case, the lead opinion effectively removes the incentive for police officers to secure a warrant before invading a citizen’s home and offers no remedy for the constitutional violation. The lead opinion concludes, based on its characterization of the events here, that the constitutional violation is not so awful as to require a remedy. But this infers that worse conduct would be remedied. This result does not make sense per article I, section 7 of our state constitution. Such a broad exception is at odds with the nearly categorical protections found in article I, section 7.1 dissent.
¶46 It is well established that article I, section 7 provides greater protection than its federal counterpart and “ ‘clearly recognizes an individual’s right to privacy with no express limitations.’ ” State v. Winterstein, 167 Wn.2d 620, 631, 220 *935P.3d 1226 (2009) (quoting State v. White, 97 Wn.2d 92,110, 640 P.2d 1061 (1982)). Article I, section 7 of the Washington Constitution provides, “No person shall be disturbed in his private affairs, or his home invaded, without authority of law.” The requisite “authority of law” is generally a warrant. Winterstein, 167 Wn.2d at 628. Any exceptions to the warrant requirement, therefore, are “ ‘jealously and carefully drawn.’ ” State v. Morse, 156 Wn.2d 1, 7, 123 P.3d 832 (2005) (internal quotation marks omitted) (quoting State v. Reichenbach, 153 Wn.2d 126, 131, 101 P.3d 80 (2004)). When evidence is obtained without a warrant, our exclusionary rule requires suppression unless the State can show the warrantless search or seizure falls within one of the well-established exceptions.
¶47 Because the constitutional violation here is not at issue, we need only focus on what remedy is permitted. The lead opinion concludes that no remedy is required. Disturbingly, the lead opinion does not tell us why the rule requiring some remedy is being abandoned. Suppression of unlawfully and unconstitutionally obtained evidence is nearly always compelled by our exclusionary rule. Our exclusionary rule is constitutionally mandated, and we have often said that “the right of privacy shall not be diminished by the judicial gloss of a selectively applied exclusionary remedy.” White, 97 Wn.2d at 110. We have long thought that where there is a right, there must be a remedy, State v. Dersiy, 121 Wash. 455, 458, 209 P. 837 (1922), adhered to on reh’g, 215 P. 34 (1923),19 and therefore our exclusionary rule is nearly categorical. As we recently stated,
[I]f a police officer has disturbed a person’s “private affairs,” we do not ask whether the officer’s belief that this disturbance was *936justified was objectively reasonable, but simply whether the officer had the requisite “authority of law.” If not, any evidence seized unlawfully will be suppressed. With very few exceptions, whenever the right of privacy is violated, the remedy follows automatically.
State v. Afana, 169 Wn.2d 169, 180, 233 P.3d 879 (2010). This constitutional principle applies most strongly where the violation is of a home, which is expressly protected by article I, section 7. Yet the lead opinion invites us to consider the character and quality of the violation and, evidently, concludes that only if egregious enough will the violation be remedied. This ignores our constitutional requirements. The language of our constitution is not so equivocal.
¶48 Article I, section 7 of our constitution requires that “[n]o person shall be disturbed in his private affairs, or his home invaded, without authority of law.” And such authority is granted by a warrant. Morse, 156 Wn.2d at 7. A warrantless arrest within a person’s home is therefore without authority of law, the ensuing custody of the suspect is illegal, and any evidence derived from this custody should be suppressed, unless the State can show application of a recognized exception to the warrant requirement. See Afana, 169 Wn.2d at 180. The resulting status of custody is therefore different under our approach than under the Fourth Amendment.20
¶49 The lead opinion would keep separate “[t]he question of the legality of custody following an illegal arrest and the question of the admissibility of the suspect’s confession” because “[a] rule that treats the answer to the first as dispositive of the second falls short of the protection afforded by our state constitution.” Lead opinion at 918. This cannot be so. Because a warrantless arrest within a suspect’s home almost necessarily results in illegal custody, the *937rule should be that the legality of the arrest determines the legality of custody and a confession obtained during an illegal seizure should be excluded. This is the remedy required by our constitution. It is not to say that officers must release a suspect whom they otherwise may keep in custody pursuant to probable cause, it merely means that any evidence derived from the illegality is inadmissible against the suspect. This result is required by our longstanding protection of individual privacy and the integrity of the judicial system, which we do not taint with illegally obtained evidence. See Winterstein, 167 Wn.2d at 632. Moreover, this is the result compelled by an exclusionary rule that seeks to deter unlawful police behavior. Under the lead opinion’s analysis, police have less incentive to obtain an arrest warrant if a station house confession is admissible despite an illegal arrest. See State v. Rife, 133 Wn.2d 140, 148, 943 P.2d 266 (1997). Without remedying the constitutional violation, constitutional protections are inevitably diminished. See State v. Ladson, 138 Wn.2d 343, 359, 979 P.2d 833 (1999) (quoting Sanford E. Pitler, The Origin and Development of Washington’s Independent Exclusionary Rule: Constitutional Right and Constitutionally Compelled Remedy, 61 Wash. L. Rev. 459, 508 (1986)).
¶50 We should therefore reject the attenuation exception (as the lead opinion seems to embrace) to our exclusionary rule as fundamentally at odds with our jurisprudence. With every encroachment on Fourth Amendment protections by the United States Supreme Court, this court has reacted by rejecting such changes and preserving the heightened protections of article I, section 7. See State v. Hehman, 90 Wn.2d 45, 47, 49, 578 P.2d 527 (1978) (rejecting United States v. Robinson, 414 U.S. 218, 94 S. Ct. 467, 38 L. Ed. 2d 427 (1973) and Gustafson v. Florida, 414 U.S. 260, 94 S. Ct. 488, 38 L. Ed. 2d 456 (1973) and disallowing custodial arrests for minor traffic infractions); State v. Simpson, 95 Wn.2d 170, 180, 622 P.2d 1199 (1980) (rejecting United States v. Salvucci, 448 U.S. 83,100 S. Ct. 2547, 65 L. Ed. 2d 619 (1980) and preserving automatic standing in possession *938cases); White, 97 Wn.2d at 107 & n.6 (rejecting Michigan v. DeFillippo, 443 U.S. 31, 99 S. Ct. 2627, 61 L. Ed. 2d 343 (1979) and disallowing a good faith arrest exception under a flagrantly unconstitutional law); State v. Ringer, 100 Wn.2d 686, 689-90, 674 P.2d 1240 (1983) (rejecting United States v. Ross, 456 U.S. 798, 102 S. Ct. 2157, 72 L. Ed. 2d 572 (1982) and New York v. Belton, 453 U.S. 454, 101 S. Ct. 2860, 69 L. Ed. 2d 768 (1981) and limiting a search incident to arrest to area of immediate control), overruled on other grounds by State v. Stroud, 106 Wn.2d 144, 720 P.2d 436 (1986); State v. Chrisman, 100 Wn.2d 814, 819-20, 676 P.2d 419 (1984) (rejecting Washington v. Chrisman, 455 U.S. 1, 102 S. Ct. 812, 70 L. Ed. 2d 778 (1982) and requiring specific articulable facts for warrantless entry of dwelling following arrest); State v. Jackson, 102 Wn.2d 432, 435, 688 P.2d 136 (1984) (rejecting Illinois v. Gates, 462 U.S. 213, 103 S. Ct. 2317, 76 L. Ed. 2d 527 (1983) and maintaining two-pronged Aguilar/Spinelli21 test for informant tips); State v. Myrick, 102 Wn.2d 506, 513, 688 P.2d 151 (1984) (rejecting Hester v. United States, 265 U.S. 57, 44 S. Ct. 445, 68 L. Ed. 898 (1924) and Oliver v. United States, 466 U.S. 170, 104 S. Ct. 1735, 80 L. Ed. 2d 214 (1984) and changing inquiry from defendant’s expectation of privacy to protection of private affairs). We should similarly reject attenuation, under the circumstances of this case, as framed by the United States Supreme Court and embraced by the lead opinion as inconsistent with article I, section 7. Our recent decisions, which reject the federal “inevitable discovery” and “good faith” exceptions to the exclusionary rule, illustrate why this is required.
¶51 In Winterstein, 167 Wn.2d at 631, we held that the “inevitable discovery” exception is incompatible with article I, section 7 of our constitution. That necessarily speculative federal doctrine would allow admission of illegally obtained evidence if the State can establish that the evidence would *939ultimately have been discovered by lawful means. We rejected its application in Washington because it is justified only by reliance on the Fourth Amendment purpose of deterrence, which conflicts with our guarantees of individual privacy with no express limitations. Winterstein, 167 Wn.2d at 634-35. Relying on our reasoning in State v. O’Neill, 148 Wn.2d 564, 591-92, 62 P.3d 489 (2003), we concluded the inevitable discovery doctrine would leave no incentive for compliance with the article I, section 7 requirement that an arrest precede a search, and rejected its application.
¶52 The year following Winterstein, we again rejected the federal “good faith” exception to exclusion in Afana, 169 Wn.2d at 184. Under the good faith exception, exclusion is not necessary when officers are acting with an “objectively reasonable reliance” on something that appeared to justify the search or seizure because the exclusionary rule should not deter reasonable law enforcement activity. Afana, 169 Wn.2d at 180. We again distinguished between the federal emphasis on deterrence as opposed to our “paramount concern [of] protecting an individual’s right of privacy.” Afana, 169 Wn.2d at 180. Rather than asking if an officer’s belief that an invasion of privacy is justified or objectively reasonable, we inquire into whether the officer had the requisite authority of law as required by article I, section 7 of our constitution. If not, then subject to few exceptions, the remedy of suppression follows the violation automatically. In reaching that conclusion, we revisited our reasoning in Winterstein and discussed that neither the inevitable discovery nor the good faith exception disregards illegally obtained evidence. Finding the “good faith” exception inconsistent with our nearly categorical exclusionary rule, we rejected it.
¶53 An attenuation exception, as articulated by the lead opinion, is fundamentally at odds with our article I, section 7 protection. Just like the inevitable discovery exception rejected in Winterstein and the good faith exception rejected in Afana, this attenuation exception allows illegally ob*940tained evidence to be admitted. Nor does such a doctrine respect our paramount concern of protecting individual privacy, as it would deny a remedy to those whose privacy has been unconstitutionally invaded.22 Additionally, application of the exception would necessarily be speculative, a departure from our otherwise nearly categorical exclusionary rule.
¶54 More importantly, nothing in the attenuation doctrine apparently embraced by the lead opinion suggests how time, intervening circumstances, or less egregious misconduct can infuse the fruits of an illegal seizure with the authority of law required by article I, section 7. “When an unconstitutional search or seizure occurs, all subsequently uncovered evidence becomes fruit of the poisonous tree and must be suppressed.” Ladson, 138 Wn.2d at 359. The only exception to this rule we have explicitly recognized is when evidence is acquired from an independent source with the requisite authority of law. See State v. Gaines, 154 Wn.2d 711, 718, 116 P.3d 993 (2005). Evidence obtained in violation of a person’s constitutional rights, even if attenuated, still lacks the authority of law and should be suppressed. We should reverse and remand for a new trial with directions to exclude the confession.
Chambers and Owens, JJ., and Sanders, J. Pro Tem., concur with C. Johnson, J.

 In fact, this state was an early adopter of the exclusionary rule. See State v. Gibbons, 118 Wash. 171,203 P. 390 (1922). We continued to independently develop the rule until the federal Supreme Court required states to apply the federal exclusionary rule in Mapp v. Ohio, 367 U.S. 643, 656, 81 S. Ct. 1684, 6 L. Ed. 2d 1081 (1961). Sanford E. Pitler, The Origin and Development of Washington’s Independent Exclusionary Rule: Constitutional Right and Constitutionally Compelled Remedy, 61 Wash. L. Rev. 459, 465 (1986).


 Under the Fourth Amendment, if the police have probable cause to arrest a suspect, even if they do so without a warrant and within the suspect’s home, the resulting custody is lawful. New York v. Harris, 495 U.S. 14, 19, 110 S. Ct. 1640, 109 L. Ed. 2d 13 (1990).


 See Spinelli v. United States, 393 U.S. 410, 89 S. Ct. 584, 21 L. Ed. 2d 637 (1969), abrogated by Gates, 462 U.S. 213; Aguilar v. Texas, 378 U.S. 108, 84 S. Ct. 1509, 12 L. Ed. 2d 723 (1964), abrogated by Gates, 462 U.S. 213.


 The lead opinion states, without explaining, that “[w]hen a court determines that evidence is not the ‘fruit of the poisonous tree,’ a defendant’s privacy rights are respected.” Lead opinion at 922. This judicial determination will likely provide little comfort to persons who have been illegally arrested within their most sacred space, their home.